The court should have directed a verdict in favor of defendant at the close of plaintiff's proofs on the ground of the contributory negligence of plaintiff.
Plaintiff, under her own testimony, was guilty of contributory negligence as a matter of law under the holding of this court inApps v. Walters, 216 Mich. 17. In that case we said:
"Plaintiff was 9 years old when the accident occurred, had been attending school some 4 years, was a bright, intelligent lad raised in the city and familiar with street conditions, possessed of sufficient experience and intelligence to understand and appreciate the danger of attempting to run across the street in front of an approaching automobile."
In the case at bar plaintiff was a bright girl, nine years old, had received instruction in school about care in crossing streets, and she testified that she stopped at the street curb, observed defendant's car approaching and concluded she could cross the street ahead of the car if she hurried and was running across without making further observation of the approaching car when the car struck her. *Page 406 
Her estimate of time within which to cross by running ahead of the approaching car did not relieve her from making further observation before proceeding in its path.
The judgment should be reversed, without a new trial, and with costs to defendant.
BOYLES and BUTZEL, JJ., concurred with WIEST, J.